COURT
OF APPEALS
                                       SECOND
DISTRICT OF TEXAS
                                                   FORT
WORTH
 
                        NO.
2-07-360-CV
 
 
MIKE
BISMAR, M.D. AND TRANSITIONAL                              APPELLANTS
HOSPITALS
CORPORATION OF TEXAS, INC. 
D/B/A
KINDRED HOSPITAL-TARRANT 
COUNTY
(FORT WORTH SOUTHWEST 
CAMPUS)
AND JAMES MARTIN MCLOUGHLIN, 
M.D.
AND HISHAM BISMAR, M.D.
 
                                                   V.
 
DOROTHY
A. MOREHEAD, VAUGHN R.                                   APPELLEES
MOREHEAD
AND JAMES P. MOREHEAD, III, 
INDIVIDUALLY
AND AS HEIRS AT LAW OF 
GLORIA
MOREHEAD, DECEASED
 
                                               ----------
            FROM THE 348TH
DISTRICT COURT OF TARRANT COUNTY
                                               ----------
                  MEMORANDUM OPINION[1] AND JUDGMENT
                                               ----------




We have considered AAppellant Kindred Hospital=s And Appellant James McLoughlin, M.D.=s Motion To Dismiss Appeal.@  It is the court=s opinion that the motion should be granted; therefore, we dismiss the
appeal of appellants Kindred Hospital and James McLoughlin, M.D.  See TEX. R. APP. P.
42.1(a)(1), 43.2(f).  This case shall
hereafter be styled AMike Bismar,
M.D. and Hisham Bismar, M.D. v. Dorothy A. Morehead, Vaughn R. Morehead and
James P. Morehead, III, Individually and as Heirs at Law of Gloria Morehead,
Deceased.@
Costs of this appeal incurred by appellants Kindred Hospital and James
McLoughlin, M.D. shall be taxed against the party incurring the same, for which
let execution issue.
 
PER
CURIAM       
 
 
PANEL
D:  CAYCE, C.J.; LIVINGSTON and
DAUPHINOT, JJ.
 
DELIVERED:  November 15, 2007




[1]See Tex. R. App. P. 47.4.